Citation Nr: 0913902	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to September 
1974, and from January 1977 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which determined that new and material evidence had 
not been received to reopen the previously denied claims of 
service connection for a right knee disorder or hypertension.

In July 2007, the Board determined that new and material 
evidence had been received to reopen the Veteran's right knee 
claim.  However, the Board determined that additional 
development was required with respect to the underlying 
service connection claim, as well as the hypertension claim.  
Accordingly, the Board remanded the case for completion of 
this development to include a VA examination to address the 
etiology of the right knee disorder.

The case has now been returned to the Board for further 
appellate consideration.  As an initial matter, the Board 
observes that the development specified by the July 2007 
remand directives has been completed.  Thus, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  

Despite the foregoing, for the reasons addressed in the 
REMAND portion of the decision below the Board concludes that 
additional development is still required with respect to the 
right knee claim.  Accordingly, this claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the hypertension claim have been 
completed.

2.  Service connection was originally denied for hypertension 
by a January 1978 rating decision.  The Veteran was informed 
of that decision, including his right to appeal, and he did 
not appeal.

3.  A November 1988 rating decision determined, in pertinent 
part, that new and material evidence had not been received to 
reopen the claim of service connection for hypertension.  
That decision was upheld by the Board in January 1991, and 
nothing in the record reflects the Veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court")).

4.  Although the evidence received since the last prior 
denial of service connection for hypertension was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
hypertension, the claim is not reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court established significant 
requirements with respect to the content of the notice 
necessary for those cases involving the reopening of 
previously denied claims.  Specifically, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  In this case, the 
Veteran was sent pre-adjudication notice by a letter dated in 
February 2004.  He was also sent additional notification by a 
letter dated in August 2007.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  The Board further notes that 
both letters stated that the hypertension claim was 
previously denied, and that new and material evidence was 
required to reopen the claim.  In addition, the August 2007 
letter noted the basis for the prior denial, and explained 
the standard for new and material evidence by language which 
tracks that of the relevant regulatory provision.  As such, 
the notification was in full compliance with the requirements 
of Kent, supra.
Moreover, the August 2007 letter contained the information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the February 2004 letter was not 
in full compliance with the information mandated by Dingess, 
supra, or Kent, supra.  However, the United States Court of 
Appeals for the Federal Circuit has indicated that this type 
of notice defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As 
detailed above, the August 2007 letter contained the 
information mandated by both decisions, and was followed by 
readjudication of the case via a September 2008 Supplemental 
Statement of the Case (SSOC).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his hypertension claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of 
this claim, and indicated on his April 2005 Substantive 
Appeal that he did not desire a Board hearing in conjunction 
with this case.  Nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  The Board acknowledges that the July 2007 
remand directives stated, in pertinent part, that further 
attempts should be made to obtain the Veteran's service 
treatment records from May 1974 to September 1974, to include 
the separation examination.  A request for additional records 
was sent to the National Personnel Records Center (NPRC), 
which responded in July 2008 that after an extensive and 
thorough search it was unable to locate such records, and 
concluded that they either did not exist or were not located 
at the NPRC.  Finally, under the law, an examination is not 
required in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hypertension means persistently high arterial blood pressure, 
and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  See Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Under the VA Schedule for Rating Disabilities 
a 10 percent rating is assigned for hypertension where 
diastolic pressure is predominantly 100 or more or systolic 
pressure is predominantly 160 or more or for an individual 
with a history of diastolic pressure of 100 or more who 
requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

Historically, service connection was originally denied for 
hypertension by a January 1978 rating decision.  The Veteran 
was informed of that decision, including his right to appeal, 
and he did not appeal.  Accordingly, that decision is final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Thereafter, 
a November 1988 rating decision determined, in pertinent 
part, that new and material evidence had not been received to 
reopen the claim of service connection for hypertension.  
That decision was upheld by the Board in January 1991, and 
nothing in the record reflects the Veteran appealed the 
Board's decision to the Court.  Consequently, the January 
1991 Board decision is also final.  See 38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. § 20.1100.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence of record at the time of the last prior denial 
by the Board in January 1991 included statements from the 
Veteran, his available service treatment records, as well as 
post-service medical records which covered a period through 
1988.  

In pertinent part, the Veteran's service treatment records 
show he had elevated blood pressure readings in June 1977, 
including readings of 144/90, 150/90, and 144/100.  He also 
indicated on his July 1977 Report of Medical History that he 
had experienced high blood pressure.  However, the 
physician's summary section of that Report stated that it was 
only a transient elevation of blood pressure associated with 
ankle injury.  Further, the blood pressure noted on the 
concurrent discharge examination was 126/84.  Nothing in the 
service treatment records for either period of active service 
reflects he was diagnosed with hypertension.

Blood pressure readings at a subsequent December 1977 VA 
medical examination were 135/70, 140/75, and 140/80.  The 
examiner stated that these readings were inconclusive 
regarding the Veteran's purported hypertension.

Subsequent post-service medical records continued to have 
evidence of elevated blood pressure readings.  In addition, 
records dated in October 1982 include a diagnosis of mild 
hypertension.  However, records also contained normal blood 
pressure readings; i.e., blood pressure readings that were 
not in the range deemed to be hypertension as defined by 
38 C.F.R. § 4.104, Diagnostic Code 7101.

The January 1991 Board decision, in denying the Veteran's 
hypertension claim, stated that the additional evidence 
demonstrated that the Veteran's hypertension, if existent, 
had its onset long after the first year following his 
separation from military service.

The evidence added to the record since the time of the last 
prior denial of service connection for hypertension by the 
January 1991 Board decision includes additional statements by 
and on behalf of the Veteran, as well as additional post-
service medical records which cover a period through 2008.  
Initially, the Board observes that this evidence is "new" 
to the extent it was not previously of record.  However, as 
detailed below, the Board concludes that this evidence is 
cumulative and redundant of that of record at the time of the 
January 1991 Board decision.

The additional medical records show the Veteran receives 
treatment for hypertension, and that he is on medication for 
the condition.  Although the evidence on file at the time of 
the prior denial indicated the Veteran was not on medication 
for hypertension, this only goes to the current severity of 
the hypertension.  As observed above, there were findings of 
hypertension at the time of the last prior denial including 
records dated in October 1982.  The Board's decision denying 
the claim was based upon the fact that the record did not 
reflect hypertension was present either during service or 
within the first post-service year; i.e., the record did not 
reflect the disability was incurred in or aggravated by his 
active service.  No such evidence is found in the additional 
post-service medical records.  Therefore, the Board finds 
that this evidence is cumulative and redundant.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).

In the "new" statements, the Veteran continues to maintain 
that his hypertension originated while on active duty.  
However, he advanced essentially the same contentions at the 
time of the prior denials of January 1978 and January 1991.  
He has provided no additional information and/or competent 
medical evidence to support this contention that was not 
previously of record.  Consequently, this evidence is 
cumulative and redundant, and does not raise a reasonable 
possibility of supporting the claim.  

There being no other evidence received in conjunction with 
the Veteran's application to reopen, the Board finds that 
while the evidence received since the last prior denial of 
service connection for hypertension was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
it does not satisfy the standard for new and material 
evidence found at 38 C.F.R. § 3.156(a).  Inasmuch as new and 
material evidence has not been received, the Board does not 
have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).

For these reasons, the benefit sought on appeal must be 
denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied


REMAND

In July 2007, the Board remanded this case in part for a VA 
medical examination to address the etiology of the Veteran's 
current right knee disorder.  The Board noted that the 
Veteran claimed his current right knee condition was a result 
of an old in-service injury where he twisted his right knee 
in a fall sometime in 1974.  Further, a July 2004 MRI report 
indicated, among other things, a diagnosis of fibrosis of the 
anterior cruciate ligament "...consistent with old injury."  
VA outpatient treatment records also indicated various right 
knee conditions, which the Veteran associated with an in-
service injury.  In contrast, however, a January 2004 
progress note indicated right knee patellar bursitis 
associated with a fall while working as a cook in June 2003.  
Moreover, the Veteran's service treatment records were silent 
for any right knee injury, although it was noted that these 
records were incomplete to include no separation examination 
from 1974.

In accord with the Board's remand directives, the Veteran 
underwent a VA medical examination in July 2008.  The 
examiner noted that he had reviewed the Veteran's VA claims 
folder, and diagnosed right knee strain.  With respect to 
whether the current disability was due to the military, the 
examiner stated that he could not resolve the issue without 
resorting to speculation.  The examiner stated that this was 
due to the fact the Veteran had other injuries outside 
military; there was no major injury in the military; and the 
Veteran's MRI was fairly unremarkable.  Consequently, the 
examiner related that he could not say without pure 
speculation that the current disability was due to obesity, 
other injury, or from stress from boot camp.

In a March 2009 statement, the Veteran's accredited 
representative intimated that the July 2008 VA examiner's 
conclusions were inadequate.  The representative stated that 
the attending (expert in the particular field of study) 
should be able to render an opinion positive or negative with 
the evidence of record and their own examination.  Further, 
it was intimated that the examiner's conclusion that he could 
not resolve the issue without resulting to "mere 
speculation" was not a justifiable basis for denying the 
claim.

In view of the concerns of the Veteran's accredited 
representative, the Board concludes that he should be 
accorded a new examination to address the etiology of his 
right knee disorder.  The Board does not dispute the notion 
that there are situations where the facts of a case and/or 
the nature of the medical condition at issue which render an 
opinion, including one from a competent medical professional, 
nothing more than an exercise of pure speculation.  Further, 
as a general rule, an award of service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (by reasonable doubt is 
meant ... a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Nevertheless, 
given the facts of this particular case, as well as VA's 
overall duty to assist claimants in the development of their 
claim(s), the Board concludes that further examination and 
opinion is warranted.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
covering the period from February 21, 
2008, to the present, should be obtained.

2.  The Veteran should be afforded an 
examination by an examiner who has not 
previously evaluated him in order to 
address the etiology of the current right 
knee disorder.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater possibility) 
that any current right knee disorder is 
causally related to active service.  

A complete rationale for any opinion(s) 
expressed should be provided, and should 
reflect consideration of the Veteran's 
account of an in-service right knee 
injury, as well as the evidence of a 
post-service injury in 2004.

If the examiner concludes he/she cannot 
provide the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  After completing any additional 
development deemed necessary, please 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
September 2008, and provided an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


